DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
Claim numbering: claims 1-13 as set forth in the April 19, 2021 claim listing include a typographical error in which the claim number 6 is utilized twice. Accordingly, claims 1-13 shall be renumbered to claims 1-14 including maintaining original claims 1 through 5 as new claims 1 through 5, maintaining the first instance of original claim 6 as new claim 6, renumbering the second instance of original claim 6 as new claim 7, and renumbering original claims 7 through 13 as new claims 8 through 14.
Claim amendments: Based on the renumbering of claims, each of renumbered dependent claims 9 through 14 shall be amended to replace “claim 7” in line 1 of each claim with “claim 8” to reference new claim 8 versus original claim 7.


REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: A thorough search of the prior art fails to disclose any reference or references, which taken alone or in combination, that teach, suggest, or otherwise make obvious the explicit combination of limitations as set forth in claims 1 or 8 (renumbered from original claim 7).  Specifically, the prior art, while replete with lottery games that incorporate various types of jackpots, fails to explicitly set forth the specificity of a method or process (e.g. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715